Exhibit 10.5

 

 

Name:

Mark Cosby

Number of Shares of Stock Subject to Option:

860,000

Price Per Share:

$9.87

Date of Grant:

October 21, 2019

 

THE MICHAELS COMPANIES, INC.

2014 OMNIBUS LONG-TERM INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

This agreement (this “Agreement”) evidences a stock option granted by The
Michaels Companies, Inc. (the “Company”) to the individual named above (the
“Optionee”) pursuant to and subject to the terms of The Michaels Companies, Inc.
2014 Omnibus Long-Term Incentive Plan (as amended from time to time, the
“Plan”), which is incorporated herein by reference.

1.         Grant of Stock Option.  On the date of grant set forth above (the
“Date of Grant”) the Company granted to the Optionee an option (the “Stock
Option”) to purchase, on the terms provided herein and in the Plan, up to the
number of shares of Stock set forth above (each, a “Share,” and collectively,
the “Shares”) at the exercise price per Share set forth above, in each case
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code).  The Optionee is an employee of the Company
and/or of one or more subsidiaries of the Company with respect to which the
Company has a “controlling interest” as described in Treas. Regs.
§1.409A-1(b)(5)(iii)(E)(1).

2.         Meaning of Certain Terms.  Each initially capitalized term used but
not separately defined herein has the meaning assigned to such term in the
Plan.  The following terms have the following meanings:

(a)        “Change of Control” means the occurrence of any of the following: (i)
any consolidation or merger of the Company with or into any other corporation or
other Person, or any other corporate reorganization or transaction (including
the acquisition of capital stock of the Company), whether or not the Company is
a party thereto, in which the stockholders of the Company immediately prior to
such consolidation, merger, reorganization or transaction, own capital stock
either (A) representing directly, or indirectly through one or more entities,
less than fifty percent (50%) of the economic interests in or voting power of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction or (B) that does not directly, or
indirectly through one or more entities, have the power to elect a majority of
the entire board of directors of the Company or other surviving entity

 

 








immediately after such consolidation, merger, reorganization or transaction;
(ii) any stock sale or other transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of fifty percent (50%) of the Company’s voting power is owned directly,
or indirectly through one or more entities, by any Person and its “affiliates”
or “associates” (as such terms are defined in the rules adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
in effect from time to time), other than the Investors and their respective
affiliated funds, excluding, in any case referred to in clause (i) or (ii) an
initial public offering or any bona fide primary or secondary public offering
following the occurrence of an initial public offering; or (iii) a sale, lease
or other disposition of all or substantially all of the assets of the Company.

(b)        “Investors” means Bain Capital Partners, LLC and The Blackstone Group
L.P.

(c)        “Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

(d)        “Qualifying Retirement” means the Optionee’s voluntary termination of
Employment by reason of his or her retirement, except where Cause exists (as
determined by the Administrator in its sole discretion), (i) at or above age
sixty-five (65) or (ii) at or above age fifty-five (55) with five (5) years of
service to the Company, provided that the sum of the Optionee’s age and years of
the service to the Company is at least sixty-five (65).

(e)        “Qualifying Termination” means (i) a Qualifying Retirement or (ii)
the termination of the Optionee’s Employment as Chief Executive Officer of
Michaels Stores, Inc. for any reason other than by the Company or Michaels
Stores, Inc. for Cause (or in a circumstance where Cause exists).

3.         Vesting; Method of Exercise.  Unless earlier terminated, forfeited,
relinquished or expired, the Stock Option shall vest as follows, provided in
each case (subject to Section 3(b) below) that the Optionee has remained in
continuous Employment as Chief Executive Officer of Michaels Stores, Inc. from
the Date of Grant through the applicable vesting date:

(a)        Twenty-five percent (25%) of the Stock Option shall vest on each
anniversary of the Date of Grant.

(b)        Upon the Optionee’s termination of Employment as Chief Executive
Officer of Michaels Stores, Inc. by the Company or Michaels Stores, Inc. without
Cause (except where Cause exists), the Stock Option will vest as to that portion
that would otherwise vest on the next anniversary of the





-2-




Date of Grant, pro rated based on the number of days since the last annual
vesting date (or the Date of Grant if such termination occurs prior to the first
anniversary of the Date of Grant).

(c)        In the event (i) the Stock Option (or any portion thereof) is
outstanding as of immediately prior to a Change of Control and the Administrator
provides for the assumption or continuation of, or the substitution of a
substantially equivalent award for, the Stock Option (or any portion thereof) in
accordance with Section 7(a)(i) of the Plan (the “Rollover Award”) and (ii) the
Optionee’s Employment as Chief Executive Officer of Michaels Stores, Inc. is
terminated by the Company or Michaels Stores, Inc. (or one of their successors)
without Cause within the twelve (12) months following the Change of Control, the
Rollover Award to the extent still outstanding will vest in full on the date of
the Optionee’s termination of Employment as Chief Executive Officer of Michaels
Stores, Inc.

(d)        Notwithstanding Sections 6(a)(4)(A), (B) or (C) of the Plan, but
subject to Section 6(a)(4)(D) of the Plan and Section 5(d) below, in the event
of the Optionee’s Qualifying Termination, the portion of the Stock Option that
is then exercisable will remain exercisable until the earlier of the second
anniversary of such Qualifying Termination and the Final Exercise Date (as
defined below).

No portion of the Stock Option may be exercised until it vests.  Each election
to exercise must comply with such rules as the Administrator prescribes from
time to time and must be accompanied by payment in full of the exercise price in
the form of (i) cash or a check acceptable to the Administrator, (ii) to the
extent permitted by the Administrator, payment by means of a broker-assisted
cashless exercise program, (iii) such other form of payment, if any, as may be
acceptable to the Administrator, or (iv) any combination of the foregoing.  The
latest date on which the Stock Option or any portion thereof may be exercised
will be the 10th anniversary of the Date of Grant (the “Final Exercise Date”);
provided,  however, if at such time the Optionee or other person (if any)
authorized to exercise the Stock Option is prohibited by applicable law or
written Company policy applicable to the Optionee (or such other person, as
applicable) and similarly situated persons from engaging in any open-market
sales of Stock, the Final Exercise Date will be automatically extended to thirty
(30) days following the date the Optionee or such other person, as the case may
be, is no longer prohibited from engaging in such open-market sales.  Any
portion of the Stock Option that remains outstanding and has not been exercised
by the Final Exercise Date will thereupon immediately terminate.  Upon any
earlier termination of Employment, subject to Sections 3(b), (c), and (d) above,
the provisions of Section 6(a)(4)(A)-(D) of the Plan shall apply.

4.         Forfeiture; Recovery of Compensation.  By accepting the Stock Option
the Optionee expressly acknowledges and agrees that his or her rights, and those
of any permitted transferee, under the Stock Option or to any Stock acquired
under the Stock Option or proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision) and Section 5 of
this Agreement.  Nothing in the





-3-




preceding sentence shall be construed as limiting the general application of
Section 9 of this Agreement.

5.         Non-Competition/Non-Solicitation.  The Optionee hereby acknowledges
that the Company and its Affiliates have invested and continue to invest
considerable resources in developing Company Information (as defined below) and
trade secrets, and in establishing and maintaining relationships with customers,
employees, and vendors.  The Optionee hereby further acknowledges that the Award
is being furnished to the Optionee as good and valuable consideration, among
other consideration, in exchange for the below covenants, which are necessary to
protect the Company Information, trade secrets, and goodwill of the Company and
its Affiliates:

(a)        Non-Competition.  The Optionee covenants and agrees that during the
Optionee’s Employment and for a period of twelve (12) months (and such period
shall be tolled on a day-to-day basis for each day during which the Optionee
participates in any activity in violation of the restrictions set forth in this
Section 5(a)) following the Optionee’s termination of Employment, whether such
termination occurs at the insistence of the Company or its Affiliates or the
Optionee (for whatever reason), the Optionee will not, directly or indirectly,
alone or in association with others, anywhere in the Territory (as defined
below), own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
investor, principal, joint venturer, shareholder, partner, director, consultant,
agent or otherwise with, or have any financial interest (through stock or other
equity ownership, investment of capital, the lending of money or otherwise) in,
any business, venture or activity that directly or indirectly competes, or is in
planning, or has undertaken any preparation, to compete, with the Business of
the Company or any of its Immediate Affiliates (any Person who engages in any
such business venture or activity, a “Competitor”), except that nothing
contained in this Section 5(a) shall prevent the Optionee’s wholly passive
ownership of two percent (2%) or less of the equity securities of any Competitor
that is a publicly-traded company.  For purposes of this Section 5(a), the
“Business of the Company or any of its Immediate Affiliates” is that of arts and
crafts, or framing specialty retailer or wholesaler providing materials, ideas
and education for creative activities, or framing, as well as any other business
that the Company or any of its Immediate Affiliates conducts or is actively
planning to conduct at any time during the Optionee’s Employment, or with
respect to the Optionee’s obligations following his or her termination of
Employment the twelve (12) months immediately preceding the Optionee’s
termination of Employment; provided, that the term “Competitor” shall not
include any business, venture or activity whose gross receipts derived from the
retail or wholesale sale of arts and crafts, or framing products and services
(aggregated with the gross receipts derived from the retail and wholesale sale
of such products or any related business, venture or activity) are less than ten
percent (10%) of the





-4-




aggregate gross receipts of such businesses, ventures or activities.  For
purposes of this Section 5(a), the “Territory” is comprised of those states
within the United States, those provinces of Canada, and any other geographic
area in which the Company or any of its Immediate Affiliates was doing business
or actively planning to do business at any time during the Optionee’s
Employment, or with respect to the Optionee’s obligations following his or her
termination of Employment the twelve (12) months immediately preceding the
Optionee’s termination of Employment.  For purposes of this Section, “Immediate
Affiliates” means those Affiliates which are one of the following: (i) a direct
or indirect subsidiary of the Company, (ii) a parent to the Company or (iii) a
direct or indirect subsidiary of such a parent.

(b)        Non-Solicitation. The Optionee covenants and agrees that during the
Optionee’s Employment and for a period of twelve (12) months (and such period
shall be tolled on a day-to-day basis for each day during which the Optionee
participates in any activity in violation of the restrictions set forth in this
Section 5(b)) after the termination of the Optionee’s Employment, whether such
termination occurs at the insistence of the Company or the Optionee (for
whatever reason), the Optionee shall not, and shall not assist any other Person
to, (i) hire or solicit for hire any employee of the Company or any of its
Immediate Affiliates or seek to persuade any employee of the Company or any of
its Immediate Affiliates to discontinue employment or (ii) solicit or encourage
any independent contractor providing services to the Company or any of its
Immediate Affiliates to terminate or diminish its relationship with them;
provided, however, that after termination of the Optionee’s Employment, these
restrictions shall apply only with respect to employees of, and independent
contractors providing services to, the Company or one of its Immediate
Affiliates who were such on the date that the Optionee’s Employment terminated
or at any time during the nine (9) months immediately preceding such termination
date.

(c)        Goodwill and Company Information. The Optionee acknowledges the
importance to the Company and its Affiliates of protecting their legitimate
business interests, including without limitation the valuable Company
Information and goodwill that they have developed or acquired at considerable
expense.  The Optionee acknowledges and agrees that in the course of the
Optionee’s Employment, the Optionee has acquired: (i) confidential information
including without limitation information received by the Company (or any of its
Affiliates) from third parties, under confidential conditions, (ii) other
technical, product, business, financial or development information from the
Company (or any of its Affiliates), the use or disclosure of which reasonably
might be construed to be contrary to the interest of the Company (or any of its
Affiliates), or (iii) any other proprietary information or data, including but
not limited to identities, responsibilities, contact information, performance
and/or compensation





-5-




levels of employees, costs and methods of doing business, systems, processes,
computer hardware and software, compilations of information, third-party IT
service providers and other Company or its Affiliates’ vendors, records, sales
reports, sales procedures, financial information, customer requirements and
confidential negotiated terms, pricing techniques, customer lists, price lists,
information about past, present, pending and/or planned Company or its
Affiliates’ transactions not publicly disclosed and other confidential
information which the Optionee may have acquired during the Optionee’s
Employment (hereafter collectively referred to as “Company Information”) which
are owned by the Company or its Affiliates and regularly used in the operation
of its business, and as to which precautions are taken to prevent dissemination
to persons other than certain directors, officers and employees and if
disclosed, would assist in competition against the Company or any of its
Affiliates.  The Optionee understands and agrees that such Company Information
was and will be disclosed to the Optionee in confidence and for use only in
performing work for the Company or its Affiliates.  The Optionee understands and
agrees that the Optionee: (x) will keep such Company Information confidential at
all times, (y) will not disclose or communicate Company Information to any third
party, and (z) will not make use of Company Information on the Optionee’s own
behalf, or on behalf of any third party.  In view of the nature of the
Optionee’s Employment and the nature of Company Information the Optionee
receives during the course of the Optionee’s Employment, the Optionee agrees
that any unauthorized disclosure to third parties of Company Information would
cause irreparable damage to the confidential or trade secret status of Company
Information.  The Optionee further acknowledges and agrees that the restrictions
on the Optionee’s activities set forth above are necessary to protect the
goodwill, Company Information and other legitimate interests of the Company and
its Affiliates and that the Optionee’s acceptance of these restrictions is a
condition of receipt of the Award, to which the Optionee would not otherwise be
entitled, and the Award is good and sufficient consideration to support the
Optionee’s agreement to and compliance with these covenants.

(d)        Remedies.  In the event of a breach or threatened breach by the
Optionee of any of the covenants contained in Section 5(a), 5(b) or 5(c):

(i)         the Optionee hereby consents and agrees that (x) any vested portion
of the Stock Option that is unexercised and (y) all shares of Stock issued upon
exercise of the Stock Option shall be forfeited effective as of the date of such
breach or threatened breach, unless sooner terminated by operation of another
term or condition of this Agreement or the Plan;





-6-




(ii)       the Optionee hereby consents and agrees that if the Optionee has sold
any shares of Stock upon or following the exercise of the Stock Option within
twelve (12) months prior to the date of such breach or threatened breach, the
Optionee shall pay to the Company the gross proceeds realized by the Optionee in
connection with such sale; and

(iii)      the Optionee hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

(e)        General.  The Optionee agrees that the above restrictive covenants
are completely severable and independent agreements supported by good and
valuable consideration and, as such, shall survive the termination of this
Agreement for whatever reason.  The Company and the Optionee agree that any
invalidity or unenforceability of any one or more of such restrictions on
competition shall not render invalid or unenforceable any remaining restrictive
covenants. Should a court of competent jurisdiction determine that the scope of
any provision of this Section 5 is too broad to be enforced as written, the
Company and the Optionee intend that the court reform the provision to such
narrower scope as it determines to be reasonable and enforceable.

6.         Transfer of Stock Option. The Stock Option may not be transferred
except at death in accordance with Section 6(a)(3) of the Plan.

7.         Form S-8 Prospectus.  The Optionee acknowledges that he or she has
received and reviewed a copy of the prospectus required by Part I of Form S-8
relating to shares of Stock that may be issued pursuant to the exercise of the
Stock Option under the Plan.

8.         Governing Law.  Notwithstanding anything to the contrary in the Plan,
Section 5 of this Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any other jurisdiction, except where preempted by federal law.  Both parties
hereby consent and submit to the jurisdiction of the state and federal courts in
Dallas County, Texas in all questions and controversies arising out of this
Agreement.





-7-




9.         Acknowledgments. By accepting the Stock Option, the Optionee agrees
to be bound by, and agrees that the Stock Option is subject in all respects to,
the terms of the Plan.  The Optionee further acknowledges and agrees that (i)
the signature to this Agreement on behalf of the Company is an electronic
signature that will be treated as an original signature for all purposes
hereunder and (ii) such electronic signature will be binding against the Company
and will create a legally binding agreement when this Agreement is countersigned
by the Optionee.

[The remainder of this page is intentionally left blank]

 

 



-8-




Executed as of the ___ day of October,  2019.

 

 

 

 

Company:

THE MICHAELS COMPANIES, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Navin Rao

 

Title:

Vice President — Assistant General Counsel and Secretary

 

 

 

 

Optionee:

 

 

Name:

Mark Cosby

 

 

 

Address:

 

[Signature Page to Non-Statutory Option Agreement]

